Citation Nr: 0209652	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  00-08 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of injuries, 
including memory and visual impairment, headaches and 
dizziness, and foot and right leg disorders.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran had verified active service from May to November 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The Board remanded this matter to 
the RO in March 2001 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is not shown to have any residual disability 
that is causally or etiologically related to any injury he 
sustain during service.  



CONCLUSION OF LAW

Residuals of injuries, including memory and visual 
impairment, headaches and dizziness, and foot and right leg 
disorders, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126).  Among other things, this law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2002).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
implementing regulations apply only to claims for benefits 
that are governed by part 3 of Title 38 of the Code of 
Federal Regulations.  See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45,629 (Aug. 29, 2001).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran was specifically advised 
of the provisions of the VCAA in an April 2001 letter.  The 
veteran has been adequately notified of the applicable laws 
and regulations which set forth the criteria for entitlement 
to service connection.  The Board concludes that the 
discussions in the rating decision, Statement of the Case, 
Supplemental Statement of the Case, and related letters have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought. 

In addition, the RO obtained VA and private treatment records 
and afforded the veteran several VA examinations.  The Board 
remanded this matter for additional development that was 
accomplished by the RO.  Accordingly, the Board concludes 
that the record as it stands is complete and adequate for 
appellate review and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

The veteran contends that he has several current disabilities 
due to injuries that he sustained during active duty.  A 
review of the service medical records shows that the veteran 
had swelling, abrasions, and contusions of the right hand 
after being involved in a fight in July 1978.  In August 
1978, the veteran slipped and incurred a mild contusion of 
the right patella.  In September 1978, the veteran was 
involved in another fight and sustained lacerations and 
contusions of the forehead, over the left eye, and over the 
upper half of his body.  He was assessed with lacerations 
with no internal trauma.

The Board notes that the veteran was also diagnosed with 
Osgood-Schlatter's disease during active service.  He 
complained of painful bumps on the anterior aspect of both 
tibial tubercles and an x-ray identified an old fracture of 
the right knee.  At the time, the disease was determined to 
have preexisted service, with no aggravation, and the veteran 
received a medical discharge.  However, a VA examiner in 
September 2001 opined that the veteran's current right knee 
pain was as likely as not related to active service.  As a 
result, the RO, in an October 2001 rating decision, granted 
service connection for Osgood-Schlatter's disease of the 
right knee.  Consequently, the Board will not address the 
right knee in this decision.

VA outpatient records from November 1997 to September 1999 
show that the veteran received care for decubitus ulcers, 
meningitis, bronchitis, musculoskeletal pain, right knee 
pain, schizophrenia, and polysubstance abuse.  In May 1999, 
the veteran complained of headaches since being struck in the 
head with a pipe.  He reported that this occurred both in the 
1980's and in the military.  

The veteran was hospitalized at the University of Louisville 
from June to August 1998 due to pneumococcal meningitis and 
seizures.  While there, he developed several complications 
including acute renal failure and adult respiratory distress 
syndrome.  Prior medical history included a report of being 
struck with a pipe three years earlier.  The principal final 
diagnosis was multisystem organ failure.

The veteran was admitted to Frazier Rehabilitation Center 
from August to October 1998 following his hospitalization.  
It was noted that he had a closed head injury 2 to 3 years 
prior.  The veteran was followed status post meningitis at 
University Medical Services Foundation from November 1998 to 
May 1999.  He had numerous complaints including blurred 
vision, headaches, hypertension, anxiety, and leg and back 
pain.

The veteran was assessed with bilateral sensorineural hearing 
loss at the University of Louisville in January and February 
1999.  The veteran was rehospitalized at the University of 
Louisville in July 1999 with complaint of chest pain.  
Cardiac findings were negative and he was assessed with 
musculoskeletal chest pain and hypertension. 

A June 2000 letter from Terry L. Davis, M.D. stated that the 
veteran complained of back, left shoulder, and right leg pain 
following a recent motor vehicle accident.  He believed that 
the veteran had myofascial pain syndrome.  Associated 
treatment records through November 2000 show that the veteran 
was managed for the pain and headaches.  The veteran also 
reported problems with his memory.

Records from Dixie Chiropractic Office show that the veteran 
presented in May 2000 after involvement in a motor vehicle 
accident.  The veteran was assessed with lumbar sprain and 
cervical injury for which he was followed from May through 
November 2000.  He also complained of blurred vision, 
headaches, and right leg pain.  A police report shows that 
the veteran was again involved in a motor vehicle accident in 
July 2000.  The final evaluation report in November 2000 
stated that the veteran's back problems were due to the two 
motor vehicle accidents and that he may continue to have 
flare-ups.

At a VA eye examination in August 2001, the veteran reported 
some eye pain with his headaches twice per week.  He 
generally had good visual acuity but claimed that his vision 
faded in and out.  The veteran was diagnosed with presbyopia, 
chorioretinal scar in the left eye, and mild retinal pigment 
epithelium changes in both eyes.  The examiner commented that 
the veteran had excellent visual acuity and that no reason 
for the fluctuating vision could be discerned.

At a VA mental disorders examination in September 2001, the 
examiner did not diagnose any psychiatric disorder as due to 
service.  It was noted that the veteran was very focused on 
compensation issues and that he was fixated on establishing 
service connection for his right leg.  The veteran was also 
somatically focused and requested pain medication.  The 
veteran reported that he had not worked since his 
hospitalization in 1998 for meningitis.  He also reported 
involvement in two motor vehicle accidents in 2000.  He 
claimed that he did not work because of headaches, dizziness, 
and back and neck pain.  

At a September 2001 VA neurological examination, the examiner 
reviewed the medical records and noted that the veteran was 
an unreliable historian.  The veteran reported bilateral leg 
pain, low back pain, dizziness, headaches, and blurred 
vision.  He claimed that the dizziness, headaches and blurred 
vision probably began in 1978 but that he did not see a 
doctor at that time.  He believed that the symptoms had 
worsened after the meningitis and the car accidents.  He 
reported that his back pain began 10 years earlier without 
preceding injury.  

The examiner found that the veteran's left leg tightness was 
very unlikely related to military service.  The examiner also 
found that the back pain was mechanical in origin and was not 
related to service.  Finally, the symptoms of dizziness, 
headaches, and blurred vision were due to post concussion 
syndrome secondary to multiple head injuries.  These symptoms 
were not present during service and the veteran incurred 
multiple head injuries after service.  Therefore, the 
examiner opined that none of the symptoms were related to 
service.

Based upon the above evidence, the Board finds that the 
preponderance of the evidence is against service connection 
for residuals of any injuries the veteran may have sustained 
during service.  A review of the service medical records 
shows that the veteran sustained acute injuries in service.  
This conclusion is supported by the lack of evidence of 
chronicity or continuity of symptoms following the veteran's 
discharge from active service.

The recent medical evidence that is associated with the 
claims file is dated more than 20 years after the veteran's 
discharge from service.  This evidence reflects that the 
veteran has received treatment for several disabilities.  
Notably, the veteran had a recent history of head trauma, as 
well as meningitis, and involvement in two motor vehicle 
accidents that resulted in chronic pain.  None of these 
treatment records, VA or private, relate any of the veteran's 
current disabilities to his period of service.  On the 
contrary, the records clearly reflect that the etiology of 
the veteran's disabilities are due to recent disease and 
injury.

Moreover, the VA neurological examination found that none of 
the veteran's symptoms were related to his period of active 
service.  The Board is sympathetic that the veteran has 
recently incurred several disabilities.  However, in the 
absence of any relationship of these disabilities to service, 
the claim for service connection must be denied.


ORDER

Service connection for residuals of injuries, including 
memory and visual impairment, headaches and dizziness, and 
foot and right leg disorders, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

